ALLOWANCE

Terminal Disclaimer
The terminal disclaimer filed on March 22, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-29 are allowed.
	Regarding claim 1, the prior art does not teach or suggest An artificial tree comprising: a first trunk segment comprising: a first electrical connector disposed at least partially within a first end of the first trunk segment, the first electrical connector comprising a first plurality of conductive terminals that includes first, second, and third conductive terminals, at least two conductive terminals of the first plurality of conductive terminals sharing a longitudinal axis, each of the first plurality of conductive terminals being disposed entirely within an outer wall of the first trunk segment, and a first distribution system located at least partially within the first trunk segment, the first distribution system comprising (i) a first direct current (DC) connector interface and (ii) a first plurality of conductors, the first plurality of connectors configured to electrically connect to (a) the first electrical connector and (b) the first DC connector interface; a first branch segment (i) radially extending from and (ii) pivotally attached to the first trunk segment; a first light string comprising a first plurality of light-emitting diodes (LEDs), the first light string disposed on the first branch segment and configured to attach to the first DC connector interface; and a second trunk segment comprising: a second electrical connector 
Regarding claim 10, the prior art does not teach or suggest an artificial tree comprising: a first trunk section including: a first electrical connector disposed at a location that is proximate (i) a first end of the first trunk section and (ii) a central axis of the first trunk section, the first electrical connector including a direct current (DC) plug having a first plurality of conductive electrical terminals that includes first and second conductive electrical terminals sharing a longitudinal axis, each of the first plurality of conductive electrical terminals being disposed entirely within an outer wall of the first trunk section; a first power and data distribution system located at least partially within the first trunk section, the first power and data distribution system comprising (i) a first DC connector interface and (ii) a first plurality of conductors, the first conductive electrical terminals of the first electrical connector is configured to align with and contact a corresponding electrical terminal of the plurality of conductive electrical terminals of the second electrical connector when the first and second trunk sections are in an axially aligned connected configuration that includes the central axis of the first electrical connector and the central axis of the second electrical connector being aligned and the first and second trunk sections being connected.
Regarding claim 20, the prior art does not teach or suggest An artificial tree comprising: a first trunk segment comprising: a first axial electrical connector having four electrical contacts, wherein a first and second electrical contact of the four electrical contacts of the first axial electrical connector share a longitudinal axis, a first branch configured to radially extend from and pivotally attach to the first trunk segment, a control system configured to generate a plurality of electrical command signals, a first direct current (DC) connector interface, a first wiring harness comprising a plurality of conductors located at least partial within the first trunk 
Regarding claim 26, the prior art does not teach or suggest a multi-terminal lighted artificial tree, comprising: a first cylindrical trunk body defining a first trunk cavity and including a first end, the first cylindrical trunk body comprising: a first electrical connector positioned at least in part within the first trunk cavity of the first cylindrical trunk body, the first electrical connector including (i) a first connector body and (ii) a first plurality of electrical terminals comprising a first electrical terminal, a second electrical terminal, a third electrical terminal, and a fourth electrical terminal, a first branch configured to radially extend from and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Adam Krupicka/            Primary Examiner, Art Unit 1784